IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60656
                         Summary Calendar



BILLY JOE TEMPLETON,

                                         Plaintiff-Appellant,

versus

STEVE PUCKETT, Etc.; ET AL,

                                         Defendants

ROBERT ARMSTRONG, Warden, Unit 32; EARNEST DAWSON,
Lieutenant, Unit 32-D; HENRY JOHNS, Case Manager, Unit 32-D;
CURTIS TURNER, Sergeant, Unit 32-D; WILLIE MELL, Correctional
Officer, Unit 32-D; MICHAEL KNOWLTON, Correctional Officer,
Unit 32-D; CHARLES MCGREW, Correctional Officer, Unit 32-D;
JEFFREY CAIN, Correctional Officer, Unit 32-D;

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:96-CV-317-B-D
                      --------------------
                        November 19, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Billy Joe Templeton, Mississippi prisoner # 39205, appeals

the district court’s judgment in his 42 U.S.C. § 1983 failure-to-

protect action rendered in favor of the defendant prison officers

following a bench trial before the magistrate judge.   Templeton


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60656
                                -2-

had been stabbed several times with a shank by another inmate

while Templeton and other inmates in protective custody were in

the yard of the prison.

     To establish an Eighth Amendment violation based upon prison

officers’ failure to protect an inmate from another inmate,

Templeton must show that the officers knew of a substantial risk

of serious harm to him and that the officers disregarded that

risk by failing to take reasonable measures to abate it.     Farmer

v. Brennan, 511 U.S. 825, 847 (1994).     Templeton did not file

objections to the magistrate judge’s report and recommendation,

and we thus review the district court’s findings and conclusions

for plain error.   See Douglass v. United Servs. Auto. Ass'n, 79
F.3d 1415, 1429 (5th Cir. 1996) (en banc).

     Our review of the record reveals that the magistrate judge’s

findings and conclusions that Officers Armstrong, Johns, and

Dawson were not liable for not moving Templeton to protective

custody sooner, that Templeton failed to establish § 1983

liability against these officers, that Officers Knowlton, McGrew,

Mell, and Cain did not know of a substantial risk of harm to

Templeton, and that these officers acted reasonably after the

stabbing assault were supported by the record and were not error.

     AFFIRMED.